Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-19-00784-CV

                          KARGES-FAULCONBRIDGE, INC.,
                                   Appellant

                                             v.

Keath GARRISON and Kassie Garrison, Individually and as Next Friends of Karrah Garrison
 and Mayvie Garrison, Minor Children; Haela Garrison; Ernest D. Copelin, Individually and as
Representative of the Estate of Roper T. Nathon Copelin, Deceased; Tangela M. Copelin; Texas
   Mutual Insurance Company, as Subrogee of Keath Garrison and Roper T. Nathan Copelin,
                                          Deceased,
                                          Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI00853
                         Honorable Laura Salinas, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of this appeal assessed against appellant Karges-Faulconbridge, Inc.

      SIGNED March 25, 2020.


                                              _________________________________
                                              Luz Elena D. Chapa, Justice